Monell, Ch. J.
Fully concurring in the foregoing-opinion, I desire to state an additional reason for affirming the order.
The damages were assessed, and judgment entered in December, 1873, and paid January 6, 1874. This motion was not noticed until more than four months thereafter. However absolute the right to interest may be under the statute, it is a right which may be lost *482by laches, and the delay here amounted to laches. The judge below may very probably have considered this, and put his decision, in part at least, upon that ground.
Besides, I think, the damages were very liberal, and all the jury intended the plaintiff should have. Had they known that the court could add interest to the damages found by them, they might have given a less sum than they did.